Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Amendments of Claims 1, 31, 40 and 47 to 50 are acknowledged.
Amendment of the Specification is acknowledged.
Cancellation of Claims 2, 5, 45 and 46 is acknowledged.
Replacement sheet for Figure 3 is acknowledged. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 31, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Wegman (US 6102088) in view of Kumakura (US 2014/0238536) and Kuss (US 2019/0118981). 
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.


Regarding Claim 1:
Wegman discloses a system for packaging powders comprising: 
a hopper adapted for receiving the powders and a first tube comprising an inlet connected to said hopper (Figure 14, part 414 receiving powder 12 will be considered the hoper and tube 514 will be considered the first tube),
wherein said first tube internally comprises a screw conveyor configured so as to rotate about an axis inside said first tube so as to convey the powders towards an outlet of said first tube (Figure 14, Auger 440 will be considered the screw conveying powder 12), 
wherein said first tube is made of filtering material and is arranged inside a second tube so as to make a gap between said first tube and said second tube, said gap being configured so as to be able to be sealed (Figure 14, tube 514 is porous, vacuum valve 500 including vacuum valve assembly housing 510 which surrounds vacuum valve chamber 512 will be considered the second tube, and valve chamber 512 will be considered the uninterrupted gap);
wherein said second tube comprises a first opening configured to be able to suck air from said gap and from said hopper (Figure 14, vacuum valve port 516); and 
wherein said second tube further comprises a second opening coupled to said gap between said first tube and said second tube configured to be able to blow air inside said gap and said second opening is connected to a regulator capable of adjusting the amount of gas to be blown inside the gap depending on the desired degree of compacting of the powders (Column 16, lines 59 to 65, Figure 14, A short burst of compressed air supplied by vacuum valve compressed air source 530 via vacuum valve compressed air inlet 532 to vacuum valve chamber 512 may be used to clear the vacuum valve between cycles or periodically as required to remove powders that are compacted on pores of tube 514). Note that keeping open the pores of tube 514 is critical for obtaining proper compacting of the powders; the second opening located at a second distance from the inlet greater than half of the total length of said first porous tube (Figure 14, the second opening is placed closer to the end of housing 510 than to the inlet).
Wegman does not specifically disclose a pressurized air regulator capable of providing pressurized air connected to a third opening in said second tube and coupled to said uninterrupted gap; but as claimed the third opening seems just a duplication of the claimed second opening.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to include a third opening doing the same function as the second opening since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Wegman does not specifically disclose a vacuum coupled to the uninterrupted gap adjacent the inlet of said first porous tube between the upper seal and the lower seal at a first distance from the inlet less than half of the total length of said first porous tube.
Kumakura teaches a similar system for packaging powders comprising a screw conveyor, a hopper, a first tube made of a filtering material and a second tube forming a gap, wherein the first opening, corresponding a vacuum line is placed at the top of the second tube, adjacent the inlet of said first porous tube between the upper seal and the lower seal at a first distance from the inlet less than half of the total length of said first porous tube.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wegman the teachings of Kumakura and place the first opening at the top of the second tube adjacent the inlet of said first porous tube between the upper seal and the lower seal at a first distance from the inlet less than half of the total length of said first porous tube since placing the vacuum line in such location is well known in the art.

Wegman does not disclose a pressure sensor positioned inside said gap, said pressure sensor generating a pressure signal representative of a pressure within said gap; and a controller coupled to said pressure sensor and said regulator and receiving the pressure signal from said pressure sensor, wherein said controller controls the regulator adjusting the amount of gas to be blown inside said gap depending upon the pressure signal to adjust the pressure within said gap so as to obtain the desired degree of compacting of the powders.
Kuss teaches a similar system for packaging powders including a pressure sensor positioned inside said gap, said pressure sensor generating a pressure signal representative of a pressure within said gap; and a controller coupled to said pressure sensor and said regulator and receiving the pressure signal from said pressure sensor (Figure 1, pressure sensor 15, controller 14), wherein said controller controls the regulator adjusting the amount of gas to be blown inside said gap depending upon the pressure signal to adjust the pressure within said gap so as to obtain the desired degree of compacting of the powders (Paragraph 12 discusses how to obtain proper compaction the pores need to be open and paragraphs 16 to 20, “the process parameters for blowing the suction bushing are changed as a function of the vacuum values measured using the pressure sensor. For instance, the duration of the individual blowing phases can be varied as a function of the measured vacuum values so as to clean the suction bushing more thoroughly by longer blowing phases if the vacuum values deteriorate”; “the pressure level in the blowing phases can be changed as a function of the vacuum values measured using the pressure sensor. By increasing the pressure level during the blowing phases”; “the time between the individual blowing phases can be varied as a function of the measured vacuum values”; “The limit value for the vacuum during the suctioning phases depends not only on the degree to which the pores in the suction bushing are cleaned but also on the particular product to be packaged, which means that said limit value has to be defined specifically for each product”.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wegman the teachings of Kuss and include a pressure sensor positioned inside said gap, said pressure sensor generating a pressure signal representative of a pressure within said gap; and a controller coupled to said pressure sensor and said regulator and receiving the pressure signal from said pressure sensor to control the duration, pressure level or frequency of the application of the pressure defined specifically for each product to be packaged.

Regarding Claim 3:
Wegman discloses that said first opening is connected to a vacuum source, but not specifically a vacuum pump. Since a vacuum pump is well-known and commonly used as vacuum source it would be obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use a vacuum pump as a vacuum source.

Regarding Claim 47:
Wegman discloses a system for packaging powders comprising: 
a hopper adapted for receiving the powders and a first tube comprising an inlet connected to said hopper (Figure 14, part 414 receiving powder 12 will be considered the hoper and tube 514 will be considered the first tube),
wherein said first tube internally comprises a screw conveyor configured so as to rotate about an axis inside said first tube so as to convey the powders towards an outlet of said first tube (Figure 14, Auger 440 will be considered the screw conveying powder 12), 
wherein said first tube is made of filtering material and is arranged inside a second tube so as to make a gap between said first tube and said second tube, said gap being configured so as to be able to be sealed (Figure 14, tube 514 is porous, vacuum valve assembly housing 510 which surrounds vacuum valve chamber 512 will be considered the second tube, and valve chamber 512 will be considered the uninterrupted gap);
wherein said second tube comprises a first opening configured to be able to suck air from said gap and from said hopper (Figure 14, vacuum valve port 516); and 
wherein said second tube further comprises a second opening coupled to said gap between said first tube and said second tube configured to be able to blow air inside said gap and said second opening is connected to a regulator capable of adjusting the amount of gas to be blown inside the gap depending on the desired degree of compacting of the powders (Column 16, lines 59 to 65, Figure 14, A short burst of compressed air supplied by vacuum valve compressed air source 530 via vacuum valve compressed air inlet 532 to vacuum valve chamber 512 may be used to clear the vacuum valve between cycles or periodically as required to remove powders that are compacted on pores of tube 514). Note that keeping open the pores of tube 514 is critical for obtaining proper compacting of the powders; the second opening located at a second distance from the inlet greater than half of the total length of said first porous tube (Figure 14, the second opening is placed closer to the end of housing 510 than to the inlet).

Wegman does not specifically disclose a vacuum coupled to the uninterrupted gap adjacent the inlet of said first porous tube between the upper seal and the lower seal at a first distance from the inlet less than half of the total length of said first porous tube.
Kumakura teaches a similar system for packaging powders comprising a screw conveyor, a hopper, a first tube made of a filtering material and a second tube forming a gap, wherein the first opening, corresponding a vacuum line is placed at the top of the second tube, adjacent the inlet of said first porous tube between the upper seal and the lower seal at a first distance from the inlet less than half of the total length of said first porous tube.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wegman the teachings of Kumakura and place the first opening at the top of the second tube adjacent the inlet of said first porous tube between the upper seal and the lower seal at a first distance from the inlet less than half of the total length of said first porous tube since placing the vacuum line in such location is well known in the art.


Wegman does not disclose a pressure sensor positioned inside said gap, said pressure sensor generating a pressure signal representative of a pressure within said gap; and a controller coupled to said pressure sensor and said regulator and receiving the pressure signal from said pressure sensor, wherein said controller controls the regulator adjusting the amount of gas to be blown inside said gap depending upon the pressure signal to adjust the pressure within said gap so as to obtain the desired degree of compacting of the powders.
Kuss teaches a similar system for packaging powders including a pressure sensor positioned inside said gap, said pressure sensor generating a pressure signal representative of a pressure within said gap; and a controller coupled to said pressure sensor and said regulator and receiving the pressure signal from said pressure sensor (Figure 1, pressure sensor 15, controller 14), wherein said controller controls the regulator adjusting the amount of gas to be blown inside said gap depending upon the pressure signal to adjust the pressure within said gap so as to obtain the desired degree of compacting of the powders (Paragraph 12 discusses how to obtain proper compaction the pores need to be open and paragraphs 16 to 20, “the process parameters for blowing the suction bushing are changed as a function of the vacuum values measured using the pressure sensor. For instance, the duration of the individual blowing phases can be varied as a function of the measured vacuum values so as to clean the suction bushing more thoroughly by longer blowing phases if the vacuum values deteriorate”; “the pressure level in the blowing phases can be changed as a function of the vacuum values measured using the pressure sensor. By increasing the pressure level during the blowing phases”; “the time between the individual blowing phases can be varied as a function of the measured vacuum values”; “The limit value for the vacuum during the suctioning phases depends not only on the degree to which the pores in the suction bushing are cleaned but also on the particular product to be packaged, which means that said limit value has to be defined specifically for each product”.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wegman the teachings of Kuss and include a pressure sensor positioned inside said gap, said pressure sensor generating a pressure signal representative of a pressure within said gap; and a controller coupled to said pressure sensor and said regulator and receiving the pressure signal from said pressure sensor to control the duration, pressure level or frequency of the application of the pressure defined specifically for each product to be packaged.
 
Regarding Claims 31 and 48:
Wegman discloses a method for packaging powders in containers through a system that conveys the powders through a hopper and a first tube connected to said hopper towards the containers (Figure 14, powder 12 is conveyed by auger 442 through first tube 514 towards container 16), wherein said method comprises the following step: sucking air from an inner region of said hopper and of said first tube so as to compact the conveyed powders; and introducing gas in the inner region to partially compensate for air removed in said step of sucking air; and adjusting the pressure of the gas within the inner region during said step of introducing the gas so as to adjust the degree of compacting of the powders inside said first tube (Column 16, lines 59 to 65, Figure 14, The vacuum to the vacuum valve assembly 500 is turned off when the next container is in filling position and just prior to the start of the next filling cycle. A short burst of compressed air supplied by vacuum valve compressed air source 530 via vacuum valve compressed air inlet 532 to vacuum valve chamber 512 may be used to clear the vacuum valve between cycles or periodically as required to remove powders that are compacted on pores of tube 514). Note that keeping open the pores of tube 514 is critical for obtaining proper compacting of the powders; the second opening located at a second distance from the inlet greater than half of the total length of said first porous tube (Figure 14, the second opening is placed closer to the end of housing 510 than to the inlet); whereby a desired degree of compacting of the powders is capable of being controlled and a constant flow rate maintained during the packaging of the powders in the containers (Column 13, lines 50 to 55; Porous nozzle 490 is sized and shaped with respect to fill tube 436 and auger 440 so that particulate 12 flow through fill tube 436 and porous nozzle 490 remains substantially constant while auger 440 is operating).
Wegman does not disclose a pressure sensor positioned inside said gap, said pressure sensor generating a pressure signal representative of a pressure within said gap; and a controller coupled to said pressure sensor and said regulator and receiving the pressure signal from said pressure sensor, wherein said controller controls the regulator adjusting the amount of gas to be blown inside said gap depending upon the pressure signal to adjust the pressure within said gap so as to obtain the desired degree of compacting of the powders.
Kuss teaches a similar system for packaging powders including a pressure sensor positioned inside said gap, said pressure sensor generating a pressure signal representative of a pressure within said gap; and a controller coupled to said pressure sensor and said regulator and receiving the pressure signal from said pressure sensor (Figure 1, pressure sensor 15, controller 14), wherein said controller controls the regulator adjusting the amount of gas to be blown inside said gap depending upon the pressure signal to adjust the pressure within said gap so as to obtain the desired degree of compacting of the powders (Paragraph 12 discusses how to obtain proper compaction the pores need to be open and paragraphs 16 to 20, “the process parameters for blowing the suction bushing are changed as a function of the vacuum values measured using the pressure sensor. For instance, the duration of the individual blowing phases can be varied as a function of the measured vacuum values so as to clean the suction bushing more thoroughly by longer blowing phases if the vacuum values deteriorate”; “the pressure level in the blowing phases can be changed as a function of the vacuum values measured using the pressure sensor. By increasing the pressure level during the blowing phases”; “the time between the individual blowing phases can be varied as a function of the measured vacuum values”; “The limit value for the vacuum during the suctioning phases depends not only on the degree to which the pores in the suction bushing are cleaned but also on the particular product to be packaged, which means that said limit value has to be defined specifically for each product”.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wegman the teachings of Kuss and include a pressure sensor positioned inside said gap, said pressure sensor generating a pressure signal representative of a pressure within said gap; and a controller coupled to said pressure sensor and said regulator and receiving the pressure signal from said pressure sensor to control the duration, pressure level or frequency of the application of the pressure defined specifically for each product to be packaged.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wegman (US 6102088) in view of Kumakura (US 2014/0238536) and Kuss (US 2019/00118981) as applied to Claim 31.
Regarding Claim 40:
As discussed above for claim 31, Wegman discloses the invention as claimed.
Wegman does not disclose if the gas inserted is an inert gas.
Kumakura teaches replacing the air being sucked out with an inert gas such as nitrogen so oxidization and solidification of the powder or granular material are prevented and the quality of the powder or granular material may be maintained constant for a long term.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wegman the teachings of Kumakura and replace the air being sucked out with an inert gas such as nitrogen so oxidization and solidification of the powder or granular material are prevented and the quality of the powder or granular material may be maintained constant for a long term.

Claims 8 and 41 is rejected under 35 U.S.C. 103 as being unpatentable over Wegman (US 6102088) in view of Kuss (US 2019/00118981) as applied to Claims 1 and 31, and further in view of Auer (US 20040237543) or in the alternative Poole (US 2007/0131707).
Regarding Claims 8 and 41:
As discussed above for claims 1 and 31, the modified invention of Wegman discloses the claimed invention.
The modified invention of Wegman does not disclose one or more temperature detectors to detect the temperature of one or more components of the system, wherein the system is configured to adjust one or more of the physical parameters from temperature, pressure or relative humidity of the air introduced through said second opening based on the temperature detected.
Auer teaches a method for directly cooling fine-particle, powder-form solid substances before they are filled into bulk material packaging by using a cooling medium provided in the form of cold gases obtained such as nitrogen obtained from liquid nitrogen, in particular to be used to avoid damage to bulk material packaging, due to an overly high temperature of the solid substances (paragraphs 4 and 34) and in particular reducing the temperature of the powder from about 200 degrees Celsius to about 70 degrees Celsius (Paragraph 35). Auer does not mention specifically the use of temperature sensors, but to control temperature to a desired range some kind of temperature sensor is necessary.

Additionally, Poole teaches a similar powder dispenser module and powder dispensing method that includes a closed loop control of the transport gas including a gas conditioning unit to control the relative humidity, the temperature, or both, of the transport gas (paragraphs 10 and 83) for dispensing precisely-controlled quantities of powder into containers.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wegman the teachings of Auer and provide a cooling medium to the gas applied at the second opening to lower the temperature of the powder and avoid damage to the equipment or the containers bulk material packaging or to use a gas conditioning unit as taught by Poole for dispensing precisely-controlled quantities of powder into containers.

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.
The Applicant argues that Wegman does not disclose an “uninterrupted gap” including a first opening, a second opening and for Claim 1 a third opening. 
The Examiner disagrees with this argument, surely on a previous action the Examiner had considered that the gap included valve chamber 512 and plenum 412; but for this one the gap is considered just the valve chamber 512 that is surely “uninterrupted”. Also, the Examiner agrees that Wegman does not disclose a “third opening”, but in the claim there is not much difference between the third and the second opening, so the Examiner can consider it just “duplication of parts”, but a minimal additional limitation regarding it such as the location would be enough to overcome the rejection.
The Applicant also argues that references do not disclose an air regulator coupled to the uninterrupted gap, which is not really true since the vacuum and pressure operate on cycles as discussed at least on paragraphs 58 to 61 of Wegman, so if the vacuum and pressure supplied by compressed air source 530 can be turned on and off then some kind of regulator is meant to be present. Wegman surely does not disclose a pressure sensor placed in the gap, but the reference Kuss (US 2019/00118981) was included for the teachings of the pressure sensor and the control of the amount of gas to be blown to obtain the desired degree of compaction. Also, since Wegman discloses an air pressure regulator valve it is a common practice for them to include pressure sensors and to operate based on those pressure readings to regulate flow or pressure.
The Applicant also argues that in both Wegman and Kuss, there is no disclosure or teaching to control pressure within the uninterrupted inner region or gap during packaging of the powder whereby a degree of compacting of the powders inside said first tube is capable of adjustment during packaging of the powders and a constant flow rate of the powders is maintained with the screw conveyor. The Examiner disagrees with this argument also; Wegman actually discloses that the purpose of providing pressure on the gap is to clear the powder that is being compacted to the filter material and that the Porous nozzle 490 is sized and shaped with respect to fill tube 436 and auger 440 so that particulate 12 flow through fill tube 436 and porous nozzle 490 remains substantially constant while auger 440 is operating as indicated in the rejection.
Same as before the Applicant argues about the “desired degree of compacting of the powders” and “to adjust the degree of compacting of the powders” but in reality, the degree of compacting is not measured at any time, maybe the pressure is being adjusted or the flow of material being filled, but beyond removing the powder compacted over the filter material no action regarding the degree of compacting seems to be effected.

Allowable Subject Matter
Claims 49 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed.
Reasons for Allowance
The following is an examiner' s statement of reasons for allowance:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed system for packaging powders comprising: a hopper adapted for receiving the powders and a first tube comprising an inlet connected to said hopper, wherein said first tube internally comprises a screw conveyor configured so as to rotate about an axis inside said first tube so as to convey the powders towards an outlet of said first tube, wherein said first tube is made of filtering material and is arranged inside a second tube so as to make a gap between said first tube and said second tube; wherein said second tube comprises a first opening configured to be able to suck air from said gap and from said hopper; and wherein said second tube further comprises a second opening coupled to said gap between said first tube and said second tube configured to be able to blow air inside said gap and that inside said second tube there is a spiral configured so as to convey air from said second opening to said first opening. 
All the references on the record disclose either the gaps being divided on separated upper and lower chambers or on open unrestricted chambers. No reference even hints the use a spiral to convey the air from the second to the first opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Belcher (US 2142990), Carter (US 3664850), McGregor (US 5327947), Domke (US 5581984), Toyoizumi (US 6340036) and Schlosser (US 2003/0230353), just to name a few, disclose providing vacuum at the top of the equivalent of the gap between the first and the second tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731